DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12, as originally filed 01/25/2021, are pending and have been examined on the merits (claims 1, 10, and 12 being independent). The applicant’s claim for benefit of provisional application 62/748606, filed 10/22/2018 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities.  Claim 4, line 2, recites “…a 40determination that the target condition is met is made,…” (emphasis added.)  This is improper grammar and Examiner suggests amending this limitation as follows “…a 40determination that the target condition is met ,…”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for managing fundraising in crowdfunding which contains the steps of receiving, determining, outputting, executing, generating, and storing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process, claim 11 is directed to non-transitory computer-readable medium executed by a computer and claims 10 and 12 are direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for managing fundraising in crowdfunding is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: determining… whether or not a target condition of the crowdfunding is met, outputting… information indicating a result, executing… payment processing of the token, paying… an amount of tokens obtained, and generating… a code.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… transaction data, outputting… information indicating a result, and storing… transaction data, storing… the code do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., servers, a distributed ledger, a smart contract, a processor, a controller, a program, and a computer) which do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification page 13, servers, terminals, device, processor, ledger manager, controller, and a distributed ledger, ) as tools to perform an abstract idea or mere instructions to implement an 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., servers, a distributed ledger, a smart contract, a processor, a controller, a program, and a computer) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-9 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein whether or not the target condition is met is determined by 15determining whether or not a total of tokens paid through the reservation processing involving the transaction data received during a solicitation period of the crowdfunding...”, in claim 3, the step of “wherein whether or not the target condition has been met is determined by determining, when the transaction data is received, whether or not a total of tokens paid through the reservation processing involving past transaction data is at least a target amount of the crowdfunding...”, in claim 4, the step of “wherein when a 40determination that the target condition is met is made, the control method further comprises: executing, using a smart contract, payment 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-9, the steps claimed are rejected under the same analysis and rationale as the independent claims 1, 10, 11 and 12 above. Merely claiming the same process determining whether or not the target condition is met by 15determining whether or not a total of 
Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over An, Hyo Tae (hereinafter An), KR2019-0123054 A in view of Lebeau Zachary et al. (hereinafter Lebeau), WO 2018/213672 A1.
Regarding claim 1:
An discloses the following:
A control method of a fund management system (reads on “a blockchain and escrow-based crowdfunding service providing system”) including a plurality of servers (reads on “a plurality of terminals and servers”) that hold a distributed ledger, the control method being executed by one of the plurality of servers, the control method comprising: (An: See abstract and page 3: “each component of FIG. 1 is generally connected through a network 200. For example, as shown in FIG. 1, the project proposal terminal 100 may be connected to the crowdfunding service providing server 300 through the network 200. In addition, the crowdfunding service providing server 300 may be connected to the project proposal terminal 100 and at least one investor terminal 400 through the network 200. In addition, the at least one investor terminal 400 may be connected to the crowdfunding service providing server 300 through the network 200. Here, the network refers to a connection structure capable of exchanging information between respective nodes such as a plurality of terminals and servers.”)
receiving (reads on “the transaction verified and encrypted by distributed consensus protocol can be replicated, shared, and synchronized in the distributed ledger”) transaction data and storing the transaction data that has been received in the distributed ledger held in each of the plurality of servers, the transaction data pertaining to reservation processing (reads on “grant a token and a digital voting right corresponding to the investor”) for payment of a token (reads on “investors will send the virtual currency to the address of the project proponent”) from one or more applicants (reads on “investors”) of crowdfunding to a solicitor (reads on “the project proponent”); (An: See page 6, lines 3-16: “The granter 330 may receive an 
An does not explicitly disclose the following, however Lebeau further teaches:
determining (reads on “In case the token launch contract fails (minimum threshold set during the creation is not reached)”), using a smart contract (reads on “the token launch contract”), whether or not a target condition of the crowdfunding is met; and (Lebeau: See paragraph [0113] “After the launch is successfully over, the token launch contract will send the resulting funds to the beneficiary address (usually the owner, unless otherwise specified during the creation, by the owner). In case the token launch contract fails (minimum threshold set during the creation is not reached), any entity that participated can recover their funds.”, and see also [0077])
outputting (reads on “the state will change to 'EndedAndGoalNotReached' (step 530)”) information indicating a result of the determining. (Lebeau: See paragraph 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include determining a target condition is met for crowdfunding and providing a result of the determination, as taught by Lebeau, in order to provide secure and reliable funding service to the participant.
Regarding claim 2:
An does not explicitly disclose the following, however Lebeau further teaches:
The control method according to claim 1, wherein whether or not the target condition is met is determined by determining whether or not a total of tokens paid through the reservation processing involving the transaction data received during a solicitation period of the crowdfunding is at least a target amount of the crowdfunding at a point in time when the solicitation period ends. (Lebeau: See paragraphs [0140] “The state, as illustrated in Figure 7, can be changed if there is a minimum threshold set by the owner during the creation (step 510), and that threshold is not reached at the end of "launch duration" (step 520). In this situation, 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include determining a target condition is met for crowdfunding and providing a result of the determination, as taught by Lebeau, in order to provide secure and reliable funding service to the participant.
Regarding claim 3:
An discloses the following:
The control method according to claim 1, wherein whether or not the target condition has been met is determined by determining, when the transaction data is received, whether or not a total of tokens paid through the reservation processing involving past transaction data is at least a target amount of the crowdfunding, the past transaction data being transaction data received before the transaction data is received. (An: See page 8, lines 17-22: “When the voting right is transmitted from the investor terminal 400 to the crowdfunding service providing server 300 within the voting period, the amount of the project token is returned. (f) At this time, if the result of the vote is a predetermined total amount of more than 50.00%, for 
Regarding claim 4:
An does not explicitly disclose the following, however Lebeau further teaches:
The control method according to claim 1, wherein when a determination that the target condition is met is made, the control method further comprises: executing, using a smart contract, payment processing of the token pertaining to the reservation processing based on information indicating a result of the determination. (Lebeau: See paragraph [0113] “After the launch is successfully over, the token launch contract will send the resulting funds to the beneficiary address (usually the owner, unless otherwise specified during the creation, by the owner). In case the token launch contract fails (minimum threshold set during the creation is not reached), any entity that participated can recover their funds.”, and see also [0077])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include determining a target condition is met for crowdfunding and providing a result of the determination, as 
Regarding claim 5:
An does not explicitly disclose the following, however Lebeau further teaches:
The control method according to claim 4, wherein the payment processing is processing in which each of the one or more applicants pays a predetermined amount of tokens. (Lebeau: See paragraph [0207] “The other 10,000 tokens are used in a funding campaign. Their goal is to raise the other $10,000 that they need to make their short film. Anyone with an Internet connection and browser can go to the decentralized distribution system site and trade Ether for SHRTFLM tokens in a dollar for dollar swap. That is, if Ether is selling at the time for $50 each, then one Ether acquires fifty SHRTFLM tokens. A launch contract is created when the project is created and then deployed to manage this fund raising effort.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include determining a target condition is met for crowdfunding and providing a result of the determination, as taught by Lebeau, in order to provide secure and reliable funding service to the participant.
Regarding claim 8:
An does not explicitly disclose the following, however Lebeau further teaches:
The control method according to claim 1, further comprising: 
generating (reads on “The token contract has the following functions, as set forth in the pseudocode below: - 'transfer(address _to, uint256 _value)’…”), by a terminal of the solicitor of the crowdfunding, a code pertaining to the smart contract; and (Lebeau: See paragraph [0107] “This smart contract acts as the token ledger. Internally, the token contract stores the amount of tokens each address holds in an attribute named 'mapping (address => uint256) balances', and through its different functions, tokens can be transferred from one address to another. The token contract has the following functions, as set forth in the pseudocode below: - 'transfer(address _to, uint256 _value)’…..”)
storing (reads on “the token contract stores the amount of tokens each address holds in an attribute named 'mapping (address => uint256) balances'”) transaction data including the code that has been generated in the distributed ledger held in each of the plurality of servers. (Lebeau: See paragraph [0107] “This smart contract acts as the token ledger. Internally, the token contract stores the amount of tokens each address holds in an attribute named 'mapping (address => uint256) balances', and through its different functions, tokens can be transferred from one address to another. The token contract has the following functions, as set forth in the pseudocode below: - 'transfer(address _to, uint256 _value)’…..”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include generating a contract and 
Regarding claim 9:
An discloses the following:
The control method according to claim 1, wherein when storing the transaction data in the distributed ledger held in the plurality of servers, the transaction data is stored in the distributed ledger after each of the plurality of servers executes a consensus algorithm. (An: See page 7, lines 11-16: “After granting the token corresponding to the at least one investor terminal 400, verify by executing a distributed consensus protocol including the validity, integrity, consent and termination of the token grant in at least one node included in the blockchain network and For example, the transaction can be encrypted through data integrity verification and transaction nonrepudiation algorithm, and the transaction verified and encrypted by distributed consensus protocol can be replicated, shared, and synchronized in the distributed ledger.”)
Regarding claim 12:
An does not explicitly disclose the following, however Lebeau further teaches:
A data structure used in a fund management system including a plurality of servers that hold a distributed ledger, the data structure comprising: 
identification information (reads on “They name the project "Short Film Project" and give it a short description. Alice takes the lead as the producer and custodian of the money. She creates a token called SHRTFLM”) capable of uniquely identifying a project of crowdfunding; (Lebeau: See paragraph [0205] “They name 
information (reads on “She creates a token called SHRTFLM, issuing 20,000 tokens at $1 of value per token. Of those, 4,000 are reserved to Alice, 4,000 are reserved for Bob, and 2,000 tokens for Eve.”) indicating an amount of tokens solicited in the project; (Lebeau: See paragraphs [0205] “They name the project "Short Film Project" and give it a short description. Alice takes the lead as the producer and custodian of the money. She creates a token called SHRTFLM, issuing 20,000 tokens at $1 of value per token. Of those, 4,000 are reserved to Alice, 4,000 are reserved for Bob, and 2,000 tokens for Eve. The tokens represent the dollar value they contributed to their film.”, and see also [0207] “The other 10,000 tokens are used in a funding campaign. Their goal is to raise the other $10,000 that they need to make their short film.” )
information (reads on “The other 10,000 tokens are used in a funding campaign. Their goal is to raise the other $10,000 that they need to make their short film.”) indicating an amount of tokens paid by each applicant in the project; and (Lebeau: See paragraphs [0206] “As the money manager for the project, Alice takes possession of the SHRTFLM tokens and sends the correct amounts to Bob and Eve as well as assigns the 10,000 unallocated tokens to the Launch Contract.”, and see 
an electronic signature (reads on “The client signs, through the front end application or user interface 3210”) of a solicitor of the project. (Lebeau: See paragraphs [0102] “The client signs, through the front end application or user interface 3210, the challenge phrase using an elliptic curve digital signature algorithm. The front end application or user interface 3210 sends the signature, session id, and its address to the back end server 3220 for verification.”, and see also [0085])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include providing information for a project of crowdfunding and an amount of tokens paid by the participant, as taught by Lebeau, in order to provide secure and reliable funding service to the participant.
Regarding claim 10 and 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lebeau in further view of James et al. (hereinafter James), US Patent Number US 10373158 B1.
Regarding claim 6:
An and Lebeau do not explicitly disclose the following, however James further teaches:
The control method according to claim 4, wherein the payment processing is processing in which each of the one or more applicants pays an amount of tokens obtained by equally dividing a predetermined amount of tokens among the one or 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include paying an amount of tokens equally divided by the participants, as taught by James, in order to provide more reliable funding service to the participant.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lebeau in further view of James in even further view of Woerner, WO 01/67343 A2.
Regarding claim 7:
An, Lebeau, and James do not explicitly disclose the following, however Woerner further teaches:
The control method according to claim 6, wherein the transaction data includes an upper limit on tokens (reads on “the current transaction price level increased by 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify a method for providing a crowd funding service based on block chain and generating a digital voting right corresponding to the plurality of tokens of An to include eliminating the participant if the current transaction price level increased by said predefined amount would exceed the price ceiling of the participant, as taught by Woerner, in order to find more reliable participants for funding event.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 25, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/28/2022